UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. )* Issuer Direct Corporation (Name of Issuer) Common Stock (Title of Class of Securities) 46520M204 (CUSIP Number) SorinRand LLP, 515 Madison Ave, 13th Floor, New York, NY 10022, (212) 600 - 2085 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) May 22, 2012 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed o
